Appeal by defendants F. Frank Ferrizz, Anna J. Ferrizz and The Great Atlantic & Pacific Tea Company of America, from an order granting respondent’s motion to examine them before trial and to direct them to produce certain records and documents for plaintiff’s discovery and inspection. Order modified on the law and the facts: (1) By striking out items l’to 27, inclusive, in the sixth decretal paragraph, and the items mentioned in the eighth decretal paragraph, and substituting in lieu thereof the following matters upon which the examination is to be had: (a) All the facts and circumstances relative to'the accident; and (b) all the facts and circumstances relative to the ownership, maintenance, management, operation and control of the truck involved in the accident; and (2) by striking *1036out items 29 and 30 in the seventh decretal paragraph and substituting therefor the following matter upon which the examination is to be had: (c) All facts relative to whether Ferrizz Bros, was a partnership composed of the individuals mentioned in the complaint. As thus modified the order is affirmed, with ten dollars costs and disbursements to appellants. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. Settle order on notice, fixing date for the examination.